

116 HR 7144 IH: Law Enforcement Oversight and Reform Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7144IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Ms. Velázquez (for herself, Mr. Mfume, Mr. Ryan, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the reckless use of excessive force under the color of law, and for other purposes.1.Short titleThis Act may be cited as the Law Enforcement Oversight and Reform Act of 2020.2.Prohibition on excessive force, respiratory chokeholds under the color of law(a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following: 250.Excessive force under the color of law(a)In generalWhoever, being a law enforcement officer, under color of any law, statute, ordinance, regulation, or custom, subjects any person in any State, Territory, Commonwealth, Possession, or District, recklessly subjects any person to force in violation of the Fourth Amendment’s prohibition against unreasonable seizures, shall be punished as provided in subsection (c). (b)ChokeholdsA respiratory chokehold shall not be considered force that is reasonably necessary under subsection (a). (c)Punishment(1)In generalThe punishment for an offense under this section is a fine of not less than $10,000, imprisonment under paragraph (2), or both. (2)Term of imprisonmentThe term of imprisonment for an offense under this section is—(A)if death results, for any term of years or for life, but no less than 10 years; (B)if serious bodily injury other than death results, for not more than 10 years, but no less than 5 years; and(C)in any other case, for not more than 3 years, but no less than one year.(d)Rule of constructionNothing in this section shall be construed to limit the Attorney General’s responsibilities or provision of relief under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601).(e)DefinitionThe term law enforcement officer—(1)means an official empowered by law to conduct investigations of, to make arrests for, or to detain individuals suspected or convicted of, criminal or civil offenses; and(2)includes an official ordered to perform a function described in paragraph (1) by a superior empowered to do so under law, or by Executive order. (f)ReportOn the date that is one year after the date of enactment of this section, and annually thereafter, the Attorney General shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate a report that includes a description of and the number of convictions under this section during the previous year..(b)Clerical amendmentThe table of sections for chapter 13 of title 18 is amended by adding after the item related to section 249 the following: 250. Excessive force under the color of law. .3.Application to States(a)In generalA State or unit of local government may not receive funds that the jurisdiction would otherwise receive under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) for any fiscal year in which the jurisdiction does not have in place a law that is consistent with section 250 of title 18, United States Code, as determined by the Attorney General. (b)Subsequent enactment after denial of fundsIn the case that funds are withheld from a State or other jurisdiction pursuant to subsection (a), and the State or other jurisdiction subsequently enacts or puts in place a law described in subsection (a), and demonstrates substantial efforts to enforce such law, the State or other jurisdiction shall be eligible, in the subsequent fiscal year, to receive the total amount that the State or other jurisdiction would have received in each fiscal year for which funds were withheld, not to exceed funds that the jurisdiction would have received during the previous 2-year period.(c)ApplicationThis section shall apply beginning in the first fiscal year that begins after the date that is one year after the date of the enactment of this Act.(d)RulemakingNot later than 30 days after the date of the enactment of this Act, the Attorney General shall publish in the Federal Register interim final rules implementing this section. The Attorney General shall finalize such rules not later than 90 days after the date of publication of the interim final rules.